Dismissed and Memorandum Opinion filed January 24, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01090-CR

                   MAURICE LEE MOORE, JR., Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 81635-CR

                 MEMORANDUM                     OPINION


      After a jury found appellant guilty of aggravated assault, he entered into an
agreement with the State to serve 25 years in prison. Appellant was sentenced on
March 13, 2018. Appellant filed an untimely motion for new trial on December 20,
2018. Appellant’s notice of appeal was not filed until December 20, 2018.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not timely filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas
Rule of Appellate Procedure 26 is essential to vest the court of appeals with
jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an
appeal is not timely perfected, a court of appeals does not obtain jurisdiction to
address the merits of the appeal. Under those circumstances it can take no action
other than to dismiss the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2